

EXHIBIT 10.7




SIXTH AMENDMENT TO MEZZANINE LOAN AGREEMENT


This Sixth Amendment to Mezzanine Loan Agreement (this “Amendment”), dated as of
July 25, 2018, is by and between JPP, LLC, as administrative agent (together
with its successors and assigns, “Administrative Agent”) and SRC SPARROW 2 LLC
(“Borrower”) and amends that certain Mezzanine Loan Agreement, dated as of March
14, 2018, as the same was amended pursuant to that certain Amendment to
Mezzanine Loan Agreement dated as of April
13, 2018 (the “First Amendment”), as was further amended by that certain Second
Amendment to Loan Agreement, dated as of April 20, 2018 (the “Second
Amendment”), as was further amended by that certain Third Amendment to Mezzanine
Loan Agreement, dated as of April 26,
2018 (the “Third Amendment”),as was further amended by that certain Fourth
Amendment to Mezzanine Loan Agreement, dated as of May 7, 2018 (the “Fourth
Amendment”) and as was further amended by that certain Fifth Amendment to
Mezzanine Loan Agreement, dated as of June 29, 2018 (the “Fifth Amendment” and,
as amended to date and as may be further amended or otherwise modified from time
to time, the “Loan Agreement”; all capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the Loan
Agreement).


RECITALS


WHEREAS, on March 14, 2018 (the “Closing Date”), Administrative Agent, Lenders
and Borrower entered into the Loan Agreement;


WHEREAS, on the Closing Date, Lenders made a loan in the aggregate principal
amount equal to $240,000,000;


WHEREAS, pursuant to the First Amendment, Lender made an additional loan to the
Borrower in the amount of $66,656,928.36 on April 13, 2018, which amount was
secured by the Collateral;


WHEREAS, pursuant to the Second Amendment, Lender made an additional loan to the
Borrower in the amount of $72,279,812 on April 20, 2018, which amount was
secured by the Collateral;


WHEREAS, pursuant to the Third Amendment, Lender made an additional loan to the
Borrower in the amount of $5,014,131 on April 26, 2018, which amount was secured
by the Collateral;


WHEREAS, pursuant to the Fourth Amendment, Lender made an additional loan to the
Borrower in the amount of $4,242,863 on May 7, 2018, which amount was secured by
the Collateral;


WHEREAS, pursuant to the Fifth Amendment, Lender made an additional loan to the
Borrower in the amount of $50,000,000 on June 29, 2018, which amount was secured
by the Collateral;






--------------------------------------------------------------------------------





WHEREAS, certain of the Lenders desire to make an additional loan to the
Borrower in the amount of $75,000,000, which amount shall be secured by the
Collateral;


WHEREAS, Lender and Borrower desire to amend the Loan Agreement in the manner
hereinafter set forth;


In pursuance of such agreement and for good and valuable consideration, Lender
and Borrower hereby agree as follows:


Section 1.    Amendments of Loan Agreement. Lender and Borrower hereby amend the
Loan Agreement as follows:


(a)    All references in the Loan Documents to the “Loan Agreement” shall mean
the Loan Agreement as amended to date and as amended by this Amendment.




(b)    The following definition shall be added to Section 1.01 of the Loan
Agreement:


“Sixth Additional Advance Date” means July 25, 2018.


(c)    The definition of “Commitment” in Section 1.01 of the Loan Agreement is
hereby replaced in its entirety by the following:


“Commitment” means, with respect to each Lender, such Lender’s commitment to
make a Loan to Borrower, which Loans were made on the Effective Date, the
Additional Advance Date, the Second Additional Advance Date, the Third
Additional Advance Date, the Fourth Additional Advance Date, the Fifth
Additional Advance Date and the Sixth Additional Advance Date. The amount of
each Lender’s Commitment is set forth on Schedule 2.01. The aggregate amount of
the Commitment of all Lenders as of
the Sixth Additional Advance Date is $513,193,734.36.


(d)    The definition of “Note” in Section 1.01 of the Loan Agreement is hereby
replaced in its entirety by the following:


“Note” means, collectively, (i) that certain Sixth Amended and Restated
Promissory Note A-1, dated as of the Sixth Additional Advance Date, in the
original principal amount of $406,820,950.96 made by Borrower to JPP, LLC, (ii)
that certain Sixth Amended and Restated Promissory Note A-2, dated as of the
Sixth Additional Advance Date, in the original principal amount of
$106,372,783.40, made by Borrower to JPP II, LLC and (iii) each other note
delivered by Borrower pursuant to Section 2.09(f),
in each case, as such note may be replaced by multiple Notes in accordance with
Section
2.09(f) and as otherwise assigned (in whole or in part), amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.


(e)    All references in the Loan Documents to the Note shall refer to the
“Note”
as amended by this Amendment.
    
(f)    Schedule 2.01 of the Loan Agreement is hereby replaced in its entirety by


2



--------------------------------------------------------------------------------





the Schedule 2.01 attached to this Amendment.


Section 2.    Miscellaneous.


(a)    Borrower hereby (i) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Agreement and each of the other
Loan Documents, (ii) acknowledges and agrees that such obligations remain in
full force and effect, binding on and enforceable against it in accordance with
the terms, covenants and conditions of the Loan Agreement as amended hereby and
the other Loan Documents, in each case, without impairment, and (iii) waives and
releases any and all claims, actions, causes of action, suits, and defenses that
Borrower might have against Lender for or by reason of any matter, cause or
thing whatsoever relating to the Loan.


(b)    Borrower hereby represents and warrants that as of the date hereof and
subject to the matters set forth on Schedule 1 attached hereto, (i) Borrower has
the power and authority to enter into this Amendment and to perform its
obligations under the Loan Agreement as amended hereby, (ii) Borrower has by
proper action duly authorized the execution and delivery of this Amendment by
Borrower, (iii) this Amendment has been duly executed and delivered by Borrower
and constitutes Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles,
(iv) Borrower is not in default under the Loan Agreement or any of the other
Loan Documents beyond any applicable notice and cure periods, (v) Borrower has
no defenses, offsets or counterclaims against the Indebtedness, and (vi) each of
the representations and warranties of Borrower contained in the Loan Documents
is true and correct in all material respects as of the date hereof.


(c)    Each Guarantor hereby (i) unconditionally approves and consents to this
Amendment, (ii) unconditionally ratifies, confirms, renews and reaffirms all of
its obligations under the Loan Documents to which it is a party (the “Guarantor
Documents”),
(ii) acknowledges and agrees that its obligations under the Guarantor Documents
remain in full force and effect, binding on and enforceable against it in
accordance with the terms, covenants and conditions of such documents without
impairment, and (iii) waives and releases any and all claims, actions, causes of
action, suits, and defenses that it might have against Lender for or by reason
of any matter, cause or thing whatsoever relating to the Loan.


(d)    Each Guarantor hereby represents and warrants that as of the date
hereof(i) it has the power and authority to acknowledge this Amendment and to
perform its obligations under the Guarantor Documents after giving effect to
this Amendment, (ii) it has by proper action duly authorized such
acknowledgement and performance, (iii) it is not in default under any Guarantor
Document beyond any applicable notice and cure periods, (iv) it has no defenses,
offsets or counterclaims against its obligations under the Guarantor Documents,
and (v) each of the representations and warranties contained in the Guarantor
Documents is true and correct in all material respects as of the date hereof.
(e)    Borrower and Guarantor acknowledge and agree that no oral communication
or course of dealing from or on behalf of Lender shall constitute any waiver,
agreement, commitment, or evidence of any assurance or intention of Lender with
respect to the Loans, the Loan Agreement and/or the other Loan Documents, and
that any waiver, agreement,


3



--------------------------------------------------------------------------------





commitment, assurance, or intention of Lender with respect to the Loans, the
Loan Agreement and/or the other Loan Documents shall be effective only if in
writing and duly executed by Lender. Borrower and Guarantor acknowledge and
agree that no Default or Event of Default shall be deemed to have been waived by
Lender unless such waiver is in writing and duly executed by Lender.


(f) This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law.


(g)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Copies of originals,
including copies delivered by facsimile, pdf or other electronic means, shall
have the same import and effect as original counterparts and shall be valid,
enforceable and binding for the purposes of this Amendment.


The terms and provisions of Section 9.14 of the Loan Agreement are incorporated
herein by reference and shall apply to Borrower and Guarantor hereunder with the
same force
and effect as if fully set forth herein.


[Signatures on following page.]




4



--------------------------------------------------------------------------------






Executed and delivered as of the date first hereinabove set forth.


 
LENDER:


JPP, LLC, a Delaware limited liability company,
as Administrative Agent 

By:   /s/ Edward S. Lampert         
       Name: Edward S. Lampert
Title: Authorized Signatory


 


JPP, LLC, a Delaware limited liability company,
as Lender 

By:   /s/ Edward S. Lampert         
       Name: Edward S. Lampert
Title: Authorized Signatory


 


JPP II, LLC, a Delaware limited liability company,
as Lender 

By:   /s/ Edward S. Lampert         
       Name: Edward S. Lampert
Title: Authorized Signatory


 
BORROWER:
SRC SPARROW 2 LLC, a Delaware limited liability company




By:   /s/ Robert A. Riecker         
       Name: Robert A. Riecker
Title: President









5



--------------------------------------------------------------------------------







Solely with respect to the provisions herein that reference Guarantor:
GUARANTOR:


SEARS HOLDINGS CORPORATION, a Delaware corporation




By:   /s/ Robert A. Riecker         
       Name: Robert A. Riecker
Title: Chief Financial Officer




SEARS, ROEBUCK AND CO., a New York corporation




By:   /s/ Robert A. Riecker         
       Name: Robert A. Riecker
Title: Chief Financial Officer











6



--------------------------------------------------------------------------------






Schedule 1


Exceptions to Representations and Warranties


1. The organizational chart attached hereto as Schedule 3.01 has not been
updated and continues to show certain Mortgaged Properties (as defined in the
Mortgage Loan Agreement) that have been sold in accordance with the Mortgage
Loan Agreement since the date of the Fourth Amendment.


2. With respect to Section 3.06, all matters disclosed in that certain Notice
Regarding Verified
Complaint dated June 8, 2018 delivered by Borrower to Lender.









--------------------------------------------------------------------------------






Schedule 3.01
Organizational Chart




[Attached.]





--------------------------------------------------------------------------------





PROJECT SPARROW
POST-RESTRUCTURING ORGANIZATIONAL CHART


sparroworgcharta01.jpg [sparroworgcharta01.jpg]





--------------------------------------------------------------------------------






Schedule 2.01 – Commitments




LENDER
COMMITMENT
JPP, LLC
$357,820,950.96
JPP II, LLC
$105,372,783.40
Luxor Capital, LLC
$50,000,000.00
AGGREGATE COMMITMENTS
$513,193,734.36
































































































